          Case 1:18-cr-00283-GHW Document 59 Filed 07/30/21 Page 1 of 1
                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 7//2021
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                                              :
                              -v-                             :          1: 18-cr-283-GHW
                                                              :
 LOUIS BRAVO,                                                 :              ORDER
                                                              :
                                            Defendant. :
 ------------------------------------------------------------ X
GREGORY H. WOODS, United States District Judge:

        Louis Bravo submitted an application to the Court requesting a modification of the terms of

his supervised release. Dkt. No. 54. On July 9, 2021, the Court issued an order requesting that the

United States file a response to Mr. Bravo’s request. Dkt. No. 58. The United States filed its

response on July 9, 2021 (the “Response”). Dkt. No. 57.

        For the reasons set forth in the Response, Mr. Bravo’s application to travel to the

Dominican Republic for purposes of medical treatment is DENIED without prejudice.

        The Clerk of Court is directed to mail a copy of this order to Mr. Bravo.

        SO ORDERED.

Dated: July , 2021
       New York, New York

                                                             __________________________________
                                                                    ___
                                                                     ______
                                                                        __________
                                                                                ____
                                                                                   ____
                                                                                   ____
                                                                                   __ ____
                                                                                       ___
                                                                                        ____
                                                                                         ___
                                                                                           ________
                                                                                           ___
                                                                     GREGORY
                                                                     GREG EG GORO Y H. WOODS
                                                                    United States District Judg
                                                                                              Judge
